PER CURIAM.
Moshe Kremnitzer, who attempted to intervene in this cause in the trial court, appeals an order which denied his petition to intervene, denied a stay of the proceedings and ordered a partial disbursement of $5,000, plus interest, to the attorney for appellee Esther Kremnitzer from a fund created by the sale of real property.
The fund was created by stipulation when the appellant sold property over which he had power of attorney but the title of which was in the name of Henry Kremnitzer, the former husband of Esther Kremnitzer. The appellant brought a suit claiming that the proceeds of the sale were his property. Appellee Esther Kremnitzer, in the dissolution action, sought an order to subject the fund to her claims under the final judgment of dissolution. The appellant sought an order allowing him to intervene in the proceedings and to stay the proceedings concerning the ownership of the fund until the disposition of his independent suit. Intervention was denied and a partial distribution ordered. Subsequently, the trial court did stay further disbursement, pending disposition of the appellant’s claim of ownership. That portion of the appeal is, therefore, moot.
The trial court committed error in denying the petition to intervene and in proceeding with a partial distribution. See Fla.R.Civ.P. 1.210(a). See also Metropolitan Dade County v. Outrigger Club, Inc., 314 So.2d 153 (Fla. 3d DCA 1975). It also follows that the trial judge erroneously ordered the partial distribution before the ownership of the fund was decided.
Reversed and remanded for further proceedings in accordance with the views herein expressed.
Reversed and remanded.